Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC § 112 

35 U.S.C. 112(b):

The following is a quotation of the second paragraph of 35 U.S.C. 112: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Following claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

MPEP 2173.02: Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.

Claims 1-7, 21-33 (at least the independent claims) recite certain claim limitations (as given below), that is/are not clearly pointing out claim subject matter. 

This is because each of the limitation mentioned can have multiple possible interpretations that are unique, unrelated and different from each other; making it impossible to adequately capture the intended claimed subject matter [MPEP 2173.02].
(a) Claim 1, 21 and 28 limitation “isolation portions” is unclear.

Examiner’s analysis: From the applicant’s discloser, the closest relevant disclosure was found in Para. 49 and Fig. 1A as highlighted below. However, the disclosure is not enough to distinctly distinguish what the isolation portion is. A few assumptions are as below:
(i) The isolation portion is made of non-conductive materials to provide electrical isolations among layout patterns.
(ii) The isolation portion is made of dummy void materials to provide electrical isolations among layout patterns.
(ii) The isolation portion is made of dummy void or non-conductive materials to provide physical isolations among layout patterns.
(iv) and so on.

[0049] In Figs. 1A and 1B, because the first and second cut feature layout patterns correspond to separate mask sets, the first cut feature layout patterns CM1A define the first isolation portions CM1A’ of the first conductive structures M1A’ (e.g., 130a’, 140a’, and/or 150a’) independent of the second isolation portions CM1B’ of the second conductive structures M1B’, and the second cut feature layout patterns CMI1B define the second isolation portions CM1B’ of the second conductive structures M1B’ (e.g., 130b’, 140b’, and/or 150b’) independent of the first isolation portions CM1A’ of the first conductive structures M1A’.

    PNG
    media_image1.png
    478
    670
    media_image1.png
    Greyscale


(b) Claim 1, 21 and 28 limitation “structures are alternately arranged in a second direction different from the first direction” is unclear.

Examiner’s analysis: From the applicant’s discloser, the closest relevant disclosure was found in Para. 35 and Fig. 1A as highlighted below. However, the disclosure is not enough to distinctly distinguish how structures are alternately arranged in a second direction different from the first direction. 

For example: The structures do not show a distinct disciple in the pattern orientation such as some are horizontal and some are vertical. Instead, both the first and the second patterns seems to have been identically arranged (both are vertically aligned) instead of alternately arranged (such as the first in in vertical direction and the second is in horizontal direction etc.).

[0035] In some embodiments, each of the first conductive feature layout patterns 130a is separated from an adjacent first conductive feature layout pattern 130a in the X-axis direction by a pitch Pa, and each of the second conductive feature layout patterns 130b is separated from an adjacent second conductive feature layout pattern 130b in the X- axis direction by a pitch Pb. The pitch Pb may be substantially the same as the pitch Pa. In some embodiments, the pitch Pa and/or Pb is in a range of about 24 nm to about 60 nm for EUV masks. The first and second conductive feature layout patterns 130a and 130b are alternately arranged in the X-axis direction, such that the pitch Pc between adjacent first and second conductive feature layout patterns 130a and 130b is less than the pitch Pa (Pb). For example, the pitch Pc is about half the pitch Pa (Pb). In some embodiments, the pitch Pc is in a range of about 18 nm to about 30 nm. Other configurations or quantities of patterns in the sets of first and second conductive feature layout patterns 130a and 130b are within the scope of the present disclosure.

    PNG
    media_image2.png
    478
    670
    media_image2.png
    Greyscale


Claim Rejections - 35 USC 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1, 21 and 28, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Poh (US-PGPUB-NO:  US 20030045051)(As to claim 1, 21, 28, Poh discloses):1. (Original) A device comprising:
a first cell and a second cell adjacent the first cell, wherein the first and second cells are arranged in a first direction, and the first cell comprises [Fig. 7, the first cell 112 (left) and the second cell 112(right) are arranged in the first horizontal direction.]:

    PNG
    media_image3.png
    194
    609
    media_image3.png
    Greyscale

first conductive structures extending in the first direction, wherein the first conductive structures have first ends facing the second cell [Fig. 7, the first conductive structure 112 (left, which is active area, therefore conductive) have first and (116) is facing the second cell 112(right)]; and
second conductive structures extending in the first direction, wherein the first and second conductive structures are alternately arranged in a second direction different from the first direction [Fig. 7, the second conductive structure 112 (right, which is active area, therefore conductive), arranged in the different direction. Even though both conductive structures are horizontally aligned, however, they are actually misaligned (refer to the dotted line). In view of the 112(b) rejection and explanation above, this off alignment is interpreted as arranged in different direction]; and
first isolation portions respectively abutting the first ends of the first conductive structures, wherein two of the first isolation portions are misaligned with each other in the second direction [Fig. 7, as pointed out using an arrow (the misalignment)].
Cancelled Claims

Cancelled claims (by the applicant) are: 8-20.
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior arts.Allowable claims are: 2-7, 22-27 and 29-33.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300./Mohammed Alam/Primary Examiner, Art Unit 2851